United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4279
                        ___________________________

                                      Caimin Li

                             lllllllllllllllllllllPetitioner

                                           v.

                             Jefferson B. Sessions, III

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 26, 2017
                             Filed: October 31, 2017
                                  [Unpublished]
                                 ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.
      In 2016, Chinese citizen Caimin Li sought to reopen his removal proceedings
based on changed country conditions in China. See 8 U.S.C. § 1229a(c)(7)(C)(i), (ii)
(motion to reopen to apply for asylum relief can be filed at any time, if motion is
based on material, not previously available or discoverable, evidence of changed
country conditions in country of nationality or to which removal was ordered). The
Board of Immigration Appeals (BIA) agreed with the Immigration Judge (IJ) that Li’s
evidence did not show changed conditions, and Li petitions for review of the BIA’s
order. We review the challenged order under a highly deferential abuse-of-discretion
standard. See Lin Yun Lin v. Mukasey, 526 F.3d 1164, 1165 (8th Cir. 2008). Li
contends that the denial of his request was an abuse of discretion, arguing that the
agency (1) failed to consider the entire record, in particular 2012 and 2014 reports
from the Congressional-Executive Commission on China that Li cited, but did not
submit, and undated media articles; and (2) “cherry-picked” the evidence it did
consider. He further contends the record contained sufficient evidence that
conditions for Christians in China who attended legal, unregistered churches and
proselytized others, had materially changed since he was ordered removed in 2012.1

        We find no merit in Li’s contentions. The agency’s decision reflects that it
considered all of the evidence before it, and the BIA was not required to provide an
explicit analysis of the submitted documentary evidence. See Omondi v. Holder, 674
F.3d 793, 801-02 (8th Cir. 2012) (agency must provide reasons specific enough to
permit review; however, BIA need not list every possible positive and negative factor
in its decision). Further, the BIA was not required to consider the unsubmitted 2012
and 2014 reports, because (1) it was Li’s responsibility to supply evidence supporting
his motion; and (2) more important, the Commission’s 2015 report and the State
Department’s 2014 International Religious Freedom Report, upon which the BIA
based its determination, contained the most current and relevant information
regarding the circumstances in China when Li moved to reopen in 2016. See 8
U.S.C. § 1229a(c)(7)(B) (motion to reopen proceedings based on changed country
conditions shall state new facts that will be proven at hearing and shall be supported
by affidavits or other evidentiary material); Berte v. Ashcroft, 396 F.3d 993, 997 (8th
Cir. 2005) (BIA’s function is to review record, not create it; BIA will remand only if


      1
      In light of the BIA’s independent, dispositive ground for its decision, we need
not address Li’s argument that he is prima facie eligible for relief. See INS v.
Bagamasbad, 429 U.S. 24, 25-26 (1976).

                                         -2-
previously unavailable evidence satisfies BIA that new evidence would likely change
case result if proceedings before IJ were reopened).

       Finally, we conclude that the BIA did not abuse its discretion in denying Li’s
motion to reopen, because Li failed to show a material change in country conditions.
See Martinez v. Lynch, 785 F.3d 1262, 1265 (8th Cir. 2015) (explaining when BIA
abuses it discretion). Specifically, we find that Li’s evidence of the Chinese
government’s suppression of religious freedom, and its treatment of unregistered
churches in 2014 and 2015, reflected country conditions substantially similar to those
when Li was removed in 2012. See Zeah v. Lynch, 828 F.3d 699, 704 (8th Cir. 2016)
(holding that evidence reflecting conditions substantially similar to those that existed
at time of removal proceedings do not show change in country conditions). The
petition is denied. See 8th Cir. R. 47B.
                       ______________________________




                                          -3-